DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/24/2021 has been entered.
Response to Amendment
The amendments filed on 8/24/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 1-2, 4, 5, 6, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US Pub No. 2011/0272687) in view of Ono (Eur. J. Inorg. Chem. 2006, 3676–3683)
Regarding claim 1-2, and 4-6, Katakura et al. teaches an organic light emitting device [0018], comprising: a first electrode [105, Fig. 6, 0336]; 
	a second electrode [107, Fig. 6, 0336]; and 
	an organic material layer comprising one or more layers [106, Fig. 6, 0336, 0063, and Abstract, Formula 1 can be in composing layer [Abstract], and the composing layers comprises the organic layers such as a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injection layer, 0063]
See formula 1, [page 2],  R1 is a phenyl [0065], A is a carbazole ring [0020], and R2-R7 are hydrogen [0020]

    PNG
    media_image1.png
    107
    249
    media_image1.png
    Greyscale



Ono et al. teaches a oled compound where a diphenyamine group increases the electron donating ability of the oled compound and was more stable than a carbazole group [page 3680, bottom left of page through top right of page, “Conclusion section”].
Since Katakura et al. teaches the “A” group of carbazole can be varied [0067, 0070], and the compound of Katakura et al. is concerned about stability [0053], and Formula 1 can be used in a electron transporting layer [0056], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole of Katakura et al. with the diphenylamine  of Ono et al. in order to provide a oled compound with increased electron donating ability and stability  [page 3680, bottom left of page through top right of page, “Conclusion section”].
Although modified Katakura et al. does not explicitly teaches the claimed compound, modified Nishimura et al. et al. teaches a finite number of functional groups for general formula 1; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 9, within the combination above, modified Katakura et al. teaches the organic layer can comprises the compound of claim 1 in the electron transfer layer [electron transport layer, see rejection of claim 1, 0063].
Regarding claim 11, within the combination above, modified Katakura et al. teaches the organic layer can comprise the compound of claim 1 in the hole transport layer [0063].
Regarding Claim 12, within the combination above, modified Katakura et al. teaches the organic layer can comprise the compound of claim 1 in the hole transport layer [0063].
Regarding Claim 13, within the combination above, modified Katakura et al. teaches wherein the organic material layer comprises the compound represented by Chemical Formula 1 as a host, and comprises other organic compounds, metals or metal compounds as a dopant [0019].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US Pub No. 2011/0272687) in view of Ono (Eur. J. Inorg. Chem. 2006, 3676–3683) as applied above in addressing claim 1, in further view of Nakamura (US Pub No. 2015/0171356)
Regarding Claim 7, within the combination above, modified Katakura et al. is silent on the compounds of claim 7.
Nakamura et al. teaches formula 1 [0013] comprising a diphenylamine derivative [page 5] compound used as an intermediate layer [0035] between the electrode and the light emitting layer, where when the compound comprises a dibenzofuran ring, high luminous efficiency can be obtained [0046].
Since modified Katakura et al. teaches a compound comprising a diphenylamine, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the diphenylamine of Katakura et al. with the diphenylamine derivatives as shown by Nakamura et al. as it is merely the selection of conventional diphenylamine compounds in the art for OLEDs and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 14-15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US Pub No. 2011/0272687) in view of Ono (Eur. J. Inorg. Chem. 2006, 3676–3683) as applied above in addressing claim 1, in further view of Hayakawa (JP 2011/153201, Machine translation)
	Regarding Claim 14-15, within the combination above, modified Katakura et al. is silent on wherein the organic material layer comprises the light emitting layer comprises a compound represented by the following Chemical Formula A-l.
	Hayakawa et al. teaches compound formula 1 and 2 [0011-0013] for an organic electroluminescence device such as in a light emitting layer of hole transport layer [0010 ,0089] where the compound can be the following compound:
The following compound is located on page 11 between para. 61-62. The compound below has X1 as a pyrene group, L is a direct bond, and X2 and X3 are aryl groups

    PNG
    media_image2.png
    118
    232
    media_image2.png
    Greyscale


	Since Katakura et al. teaches a compound for providing high light emitting efficiency with low driving voltage and excellent in heat stability and raw stock stability with long lifetime [0017] and Hayakawa et al. teaches a material used for a EL device which has excellent performance (high glass transition temperature, high luminous efficiency, low voltage drive, high color purity, and long life) [0001], it would have been obvious to one  of ordinary skill in the art before the filing of the invention to utilize the compound of Hayakawa et al. was a host material for the organic layer of Katakura et al. in order to provide a EL device with excellent performance (high glass transition temperature, high luminous efficiency, low voltage drive, high color purity, and long life) [0001]
	In addition, the combination would have been merely the selection of a known host material for a organic layer of a EL device recognized in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 16 and 18, within the combination above, modified Katakura et al. is silent on the compound of chemical formula A-2. Modified Nishimura et al. teaches wherein the organic material layer comprises a light emitting layer [0061-0063], and the light emitting layer comprises a compound represented by the following Chemical Formula A-2:
	Hayakawa et al. teaches the following compound:
The following compound is located on page 2 between para. 73-74 of Hayakawa et al. The compound below has X4 as a 2-naphthyl group, X5 and X7 are hydrogen, X6 is phenyl, and P1, P2, and P3 are 1

    PNG
    media_image3.png
    138
    236
    media_image3.png
    Greyscale


	
	Since Katakura et al. teaches a compound for providing high light emitting efficiency with low driving voltage and excellent in heat stability and raw stock stability with long lifetime [0017], and Hayakawa et al. teaches a material used for a EL device which has excellent performance (high glass transition temperature, high luminous efficiency, low voltage drive, high color purity, and long life) [0001], it would have been obvious to one  of ordinary skill in the art before the filing of the invention to utilize the compound of Hayakawa et al. was a host material for the organic layer of modified Katakura et al. in order to provide excellent performance (high glass transition temperature, high luminous efficiency, low voltage drive, high color purity, and long life) [0001].
	In addition, the combination would have been merely the selection of a known host material for a organic layer of a EL device recognized in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US Pub No. 2011/0272687) in view of Ono (Eur. J. Inorg. Chem. 2006, 3676–3683) and Hayakawa (JP 2011/153201, Machine translation) as applied above in addressing claim 16, in further view of Ito (US Pub No. 2016/0020405)
	Regarding Claim 17, within the combination above, modified Katakura et al. is silent on wherein X4 is a 1-naphthyl group and X6 is a 2-naphthyl group.
	Ito et al. teaches a an organic thin-film light-emitting device having improved luminous
carrier balance, efficiency of the organic  light emitting element, and life span [0040], where the compound can be the following below [See page 21 of PG Pub. and compound 2-18]

    PNG
    media_image4.png
    139
    271
    media_image4.png
    Greyscale



	Since Katakura et al. teaches a compound for providing high light emitting efficiency with low driving voltage and excellent in heat stability and raw stock stability with long lifetime [0017], and Ito et al. teaches a an organic thin-film light-emitting device having improved luminous carrier balance, efficiency of the organic  light emitting element, and life span [0040], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the compound of Ito et al. as a host material for the organic layer of Katakura et al. in order to provide improved luminous carrier balance, efficiency of the organic  light emitting element, and life span [0040]
	In addition, the combination would have been merely the selection of a known host material for a organic layer of a EL device recognized in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726